DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 45, 47-49, 51, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 requires a molar ratio that is “selected to adjust properties of the nanogels made from the selected monomers and the polymerization solvent at the solvent:monomer mixture mass ratio”.  Claim 40 fails to specify which properties are adjusted; how they are adjusted; and what point of reference is used to determine whether an adjustment has occurred.  Therefore, the full metes and bounds of claim 40 cannot be determined.
Claims 45 and 47 depend from claim 44, which has been cancelled.  Therefore it is not possible to determine the full scope of claims 45 and 47.  For the purpose of examination on the merits, claims 45 and 47 will be interpreted as depending upon claim 33.
Claim 48 includes the phrases “the therapeutic/diagnostic agent” and “the loading solution”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 49 includes the phrase “the therapeutic/diagnostic agent”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 includes the phrases “the therapeutic/diagnostic agent” and “the loading solution”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 52 includes the phrases “the therapeutic/diagnostic agent”; “the loading solution”; and “the pores.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Stansbury (US 9,138,383) in view of Ryu et al. (Biomacromolecules, 2012, vol. 13, p. 1515-1522) and Chan (Investigation of Novel Thiol “Click” Reactions, 2009, p. i-232).  Al-Motawa et al. (Frontiers in Pharmacology, 2020, vol. 11, p. 1-12) is cited as an evidentiary reference.
Regarding claim 33, Stansbury teaches nanogels produced by polymerization of a monomer mixture comprising a monovinyl monomer and a multivinyl monomer (Abstract).  The nanogels are formed by a method comprising combining a functional monovinyl monomer, a divinyl monomer, an initiator, and a chain transfer agent; initiating polymerization; and polymerizing to form a functionalized nanogel (col. 3, lines 42-47).  The monomer mixture is dissolved in a solvent (col. 3, lines 8-11).  The functionalized nanogel is then reacted with a reactive olefinic compound to form a reactive nanogel with pendant olefinic groups (col. 3, lines 42-50).  
The initial polymerization step in the presence of a solvent is comparable to the claimed step of conducting a polymerization reaction.  The subsequent functionalization reaction reads on the claimed photoactive functionalization reaction.  Exemplary photopolymerization reactions are carried out in a reaction medium that includes 80 wt% toluene and 0.1-5 wt% initiator (col. 29, lines 33-38), indicating that the monomer mixture is present in amounts of 15-19.9 wt%.  This describes a solvent:monomer mass ratio of approximately 4:1 to 5.3:1.  This falls within the claimed range of at least about 2:1.
Stansbury’s nanogels are formed from monovinyl monomers such as acrylates (col. 7, lines 12-15).  Preferred divinyl monomers also include acrylate functionality (col. 7, line 64 - col. 8, line 8).  The nanogels may be used in drug delivery applications (col. 16, lines 50-53) and can carry small molecules such as drugs (col. 42, lines 12-14).  Stansbury does not teach conjugation with a cell-penetrating peptide.
In the same field of endeavor, Ryu teaches ligand-decorated nanogels (Title) formed from acrylate-functional monomers (p. 1516, General; Random Copolymer; p. 1517, Scheme 1(b)).  The nanogels are used as drug delivery vehicles (Abstract).  Unfunctionalized nanogels are taken up very poorly by cells.  Functionalization of the nanogels with cell-penetrating peptides caused rapid cellular uptake (p. 1521, Conclusion).  The cell-penetrating peptide is CRRR (p. 1516, Cell-Penetrating Peptide CRRR).  This combination of single letter codes indicates that the cell-penetrating peptide has the sequence cysteine-arginine-arginine-arginine.  This reads on a polyarginine.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Stansbury in view of Ryu to functionalize Stansbury’s nanogel with CRRR in order to improve cellular uptake when used in drug delivery applications.  
Stansbury teaches nanogels functionalized with pendant olefinic groups like (meth)acrylates (col. 15, lines 44-49).  The cysteine unit in Ryu’s CRRR cell penetrating peptide includes thiol functional groups (p. 1517, Scheme 1(c)).  Chan teaches that the thiol-ene “click” reaction is well known and has been studied for decades (p. 24, Introduction).  Nucleophile catalyzed thio-Michael reactions show exceptional versatility similar to the thiol-ene “click” reaction and provide near-quantitative yield within seconds using low concentrations of commercially available, inexpensive, benign catalysts (p. 46-47, Summary and Conclusions).  As illustrated in Scheme 3.2 (p. 59), the reaction is suitable for reacting thiol-functional ligands with (meth)acrylate-functional substrates.
It would have been obvious to one of ordinary skill in the art at the time of filing to conjugate Ryu’s CRRR cell penetrating peptide to Stansbury’s nanogels using a thio-Michael addition between the thiol group of the CRRR peptide and the pendant (meth)acrylate groups on the nanogels.  The additional teachings of Chan will provide one of ordinary skill in the art with a practical means for conjugating Ryu’s CRRR peptide to Stansbury’s nanogel.  Chan demonstrates that this reaction scheme is suitable for a wide range of materials having similar functionality, rapidly provides near-quantitative yields, and requires only small amounts of commercially available, inexpensive, benign catalysts.  
Modification in this way reads on claim 33.
Regarding claim 34, Stansbury teaches the use of monovinyl monomers such as styrene (col. 7, lines 5-8), functional monovinyl monomers such as hydroxyethyl acrylate (HEA) (col. 7, line 42), and divinyl monomers such as ethylene glycol dimethacrylate and urethane dimethacrylate (col. 2, lines 55-56).
Regarding claim 35, Stansbury teaches the use of polyethylene glycol methacrylate (col. 16, line 48).  When this monomer is used, the resulting nanogel will comprise polyethylene glycol.
Regarding claim 36, polymerization may be performed using free radical polymerization methods including emulsion polymerization (col. 9, lines 63-65) and photopolymerization (col. 13, lines 25-26).  Photopolymerization reactions may include photoinitiators which are active in the UV wavelength range (col. 13, lines 19-21).  When a divinyl monomer is present, photopolymerization in the UV wavelength range reads on UV-initiated crosslinking.
Regarding claim 37, as discussed above, Stansbury’s examples describes a solvent:monomer mass ratio of approximately 4:1 to 5.3:1.  This falls within the range of at least about 4:1 recited by claim 37.
Regarding claims 38 and 39, the claimed ranges are modified by the term “about”. The instant specification does not provide specific definition for term" about".  The term “about” in patent claims has been interpreted by the Federal Circuit to mean “approximately.”  Conopco, Inc. v. May Dep't Stores Co., 46 F.3d 1556, 1561 (Fed.Cir.1994).  “Approximately” has been interpreted as “reasonably close to.”  Quantum Corp. v. Rodime, PLC, 65 F.3d 1577, 1581 (Fed.Cir.1995).  
Treatment of the term “about” in relation to conditions of temperature and time is illustrated in, for example, Schreiber Foods, Inc. v. Saputo Cheese USA Inc., 83 F. Supp. 2d 942 (N.D. Ill.), dismissed, 243 F.3d 560 (Fed. Cir. 2000).  In Schreiber, the court held that a claimed time range of “about 2 minutes to about 4 minutes” encompassed a range of 30 seconds to 10 minutes, while a temperature range of “about 190°F to about 205°F” was interpreted as encompassing a range of 150°F to 300°F.  Schreiber at 950.  This demonstrates that the term “about” may encompass values that differ from the unmodified numerical limits by as much as 150%.  
Given the flexibility used by the courts in interpreting the term “about,” it is evident that Stansbury’s range of 4:1 to 5.3:1 reads on the claimed ranges of “at least about 6:1” and “at least about 8:1” inasmuch as the prior art upper limit differs from the claimed lower limits by 13.2% and about 50.9%, respectively.
Alternatively regarding claims 38 and 39, Stansbury’s examples illustrate a narrow range of solvent:monomer ratios as discussed above.  Stansbury’s disclosure does not suggest a broader range generally suitable for forming nanogels.  Nevertheless, Stansbury recognizes that solvent concentration (indicative of solvent:monomer ratio) controls nanogel molecular weight, and that a particular nanogel preparation can be more efficient in one solvent system than another.  
It would have been obvious to one of ordinary skill in the art at the time of the art to determine optimum or workable ranges of solvent:monomer ratio for the embodiments in Stansbury’s broader disclosure through routine experimentation in order to control nanogel molecular weight and to optimize reaction efficiency, thereby arriving at the claimed ranges.  
Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  
Regarding claim 41, Stansbury teaches a monovinyl monomer:divinyl monomer ratio of about 100:0 to about 0:100 (col. 14, lines 29-31).  This overlaps the claimed range of 80:20 to 85:15.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding claim 42, Stansbury teaches radical polymerization (col. 13, lines 15-29) using an initiator and a chain transfer agent (col. 14, lines 50-56).
Regarding claim 43, suitable functional monovinyl monomers include hydroxyethyl acrylate (col. 7, lines 41-42) and acrylic acid (col. 7, line 38).  Suitable divinyl monomers include tetraethylene glycol dimethacrylate (col. 7, line 66).  Suitable initiators include AIBN (col. 14, lines 52-55).  Stansbury’s examples illustrate the use of 2-mercaptoethanol as a chain transfer agent (col. 26, line 64).
Regarding claim 45, conjugation of Ryu’s CRRR peptide to Stansbury’s nanogel involves a step of introducing (meth)acrylate reactive groups by esterification of hydroxyl groups with a compound such as (meth)acryloyl chloride, (meth)acrylic anhydride, or an isocyanatoalkyl (meth)acrylate (col. 15, lines 44-49).  This reads on both esterification and methacrylate functionalization.
Regarding claim 46, as discussed above, Stansbury teaches binding methacrylate functional groups to hydroxyl groups present on the nanogels (col. 15, lines 44-49).  Modification in view of Ryu and Chan involves reacting the thiol group in Ryu’s CRRR peptide with the methacrylate double bonds via a thiol-methacrylate Michael addition reaction.
Regarding claim 47, Ryu’s CRRR includes three consecutive arginine units and therefore reads on a polyarginine.
Regarding claim 48, Stansbury suggests the use of the nanogels described above in drug delivery applications (col. 16, lines 50-53) for carrying small molecules such as drugs (col. 42, lines 12-14).  Stansbury does not disclose a method for loading the nanogels with drugs, nor does Stansbury suggest specific drugs that could be carried.  Ryu demonstrates that nanogels formed form acrylate monomers can be loaded with diagnostic agents such as dyes or with drugs such as paclitaxel.  Loading is achieved by combining the polymer with a solution containing the drug or dye (p. 1516, T-NGs Preparation).  
It would have been obvious to one of ordinary skill in the art at the time of filing to load Stansbury’s nanogels with a dye or drug by combining the nanogels with a solution of the dye or drug.  Ryu shows this to be a suitable method for achieving the result generally suggested by Stansbury.  It would have been further obvious to select the specific dyes/drugs taught by Ryu for use with Stansbury’s nanogel, as they are shown to be useful in combination with similar acrylate-based nanogels.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Although not expressly recognized by the prior art, modification of Stansbury in view of Ryu results in a method substantially identical to that of the claim and will necessarily result in the claimed swelling, increased pore size, and diffusion.
Regarding claim 49, the dyes used by Ryu, DiI and DiO (p. 1516, General), are both recognized in the art as fluorescent markers.  Although typically used as an antitumor drug, paclitaxel also exhibits antiviral activity as evidenced by Al-Motawa (p. 1).
Regarding claim 50, the (meth)acrylate groups introduced to the surface of Stansbury’s nanogel are polymerizable and allow the nanogel to function as a macromonomer (col. 15, lines 51-54).  Example 20 illustrates combining a functionalized nanogel with a dimethacrylate monomer and photocuring by exposing to light at a wavelength of 320-500 nm (col. 34, line 59 - col. 35, line 18).  This will result in the claimed aggregation reaction and crosslinking.



Allowable Subject Matter

Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in a manner sufficient to overcome the rejections under 35 U.S.C. 112(b) set forth above.  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 51 and 52 depend from claim 33.  These claims further limit the monovinyl monomer to 2-hydroxyethyl acrylate (HEA) and acrylic acid (AA); limit the divinyl monomer to tetraethylene glycol dimethacrylate (TTEGDMA); and limit the cell-penetrating peptide to CGKRK.  Claim 51 further requires an antibiotic, while claim 52 recites gentamicin (an antibiotic) as a specific therapeutic/diagnostic agent.  
The combination of Stansbury, Ryu, and Chen as applied above generally suggests the process steps required by claims 51 and 52.  However, the cited references fail to teach CGKRK or an antibiotic therapeutic agent.  
Ryu teaches the use of CRRR as a cell-penetrating peptide in combination with paclitaxel, an antitumor drug.  CGKRK is known in the art as a cell-penetrating peptide that is specific to tumor cells in the lungs.  See, e.g., Primiano et al., US 2012/0208742 at page 7, [0072] and Table 1.  
The use of antibiotics such as gentamicin in combination with nanogels is also known in the art. See, e.g., Jabbari et al., US 2018/0250438, who teaches injectable nanogels (Abstract) formed from hydrophilic polymers based on monomers such as hydroxyethyl methacrylate and acrylic acid (p. 3, [0032]) which may include antibacterial (antibiotic) agents such as gentamicin (p. 4-5, [0048]).
One skilled in the art may have found it obvious to substitute Ryu’s CRRR with CGKRK in order to more specifically target lung cancer using Ryu’s paclitaxel.  One skilled in the art may also have found it obvious to employ an antibiotic such as gentamicin with Stansbury’s nanogel.  
However, because CGKRK is specific to lung tumors, one skilled in the art would not have been motivated to both substitute Ryu’s CRRR with CGKRK and replace the antitumor drug paclitaxel with an antibiotic such as gentamicin.  This would result in nanogels that delivered an antibiotic only to lung tumor tissue.  One of ordinary skill in the art would not expect this strategy to be particularly effective in combating either lung cancer or bacterial infection.  Therefore, the combination of CGKRK and antibiotic recited in claims 51 and 52 is not obvious over the prior art.

Response to Arguments

Applicant’s arguments with respect to claims 33-43 and 45-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762